internal_revenue_service department of the treasury washington d c person to contact telephone number refer reply to cc dom fi p plr-100390-99 date apr index no legend trust state x date a mall state y trust co-tenant third-party co-tenant co- tenancy agreement this is in response to your letter dated date as supplemented by subsequent correspondence submitted on behalf of trust requesting rulings in connection with trust's election to be treated as internal_revenue_code a real_estate_investment_trust reit under sec_856 of the oc hy plr-100390-99 trust is facts a state x corporation that files a consolidated_return with affiliated corporations trust develops acquires owns and manages commercial retail mixed-use and industrial real_estate projects projects throughout the united_states majority of the retail projects are enclosed regional shopping malls a number of project combined with an office building project mixed-use projects include industrial warehouse type buildings trust plans to elect reit status effective date the mixed-use projects generally consist of a retail the following its planned reit election any affiliated_corporation which is wholly-owned by trust directly or indirectly a direct subsidiary or an indirect subsidiary will be treated as the code or indirect subsidiaries also holds interests in lower tier_partnerships a qualified_reit_subsidiary qrs under sec_856 of trust directly or indirectly through one or more direct management fees received by trust co-tenant a number of trust's projects are managed by a direct a ors beginning on date subsidiary or indirect subsidiary which following trust's reit election will be treated as activities and services that are required under management agreements or tenant lease agreements are performed by either the managing qrs or by an unrelated third party from which trust does not derive any income and which is intended to qualify as an independent_contractor within the meaning of code independent_contractor services include providing usual and customary utilities and common area maintenance as well as arranging and supervising installations and improvements in connection with leased space the management activities and sec_856 of the management in the case of mall an enclosed regional shopping mall the real_property is held by trust indirectly a tenant in common located in state y as and an unrelated entity third-party co-tenant state x corporation is as party co-tenant hold equal undivided interests in mall a qrs following the reit election trust co-tenant a an indirect subsidiary that will be treated mall is jointly owned by trust co-tenant trust co-tenant and third- pursuant to the co-tenancy agreement all property management services and activities to be provided at mall are delegated to trust co-tenant as attorney-in-fact for third-party co-tenant property management activities and services to be provided at mall are generally the same as the management activities and services provided by manager at trust's other retail projects trust co- tenant receives a separately computed management fee as the plr-100390-99 the management fee is equal to a percent of the compensation_for the performance of property management activities and services gross revenues from normal operations from mall in accordance with trust co-tenant' sec_50 percent interest in mall profits and losses are shared equally subject_to distribution preferences to trust affiliates of trust co-tenant as provided under the co- tenancy agreement with respect to the management activities and services provided by trust co-tenant at mall trust makes the following representations a b c trust co-tenant will perform directly only those activities and services that are usually and customarily furnished or rendered in connection with the rental of a similar class of building located in the geographic market in which mall is located the activities and services performed by the trust co- tenant are not rendered primarily for the occupant's convenience and are those that are customarily rendered in connection with the rental of space for occupancy only within the meaning of tax regulations sec_1_512_b_-1 of the income any activities and services that are not customarily furnished or rendered in connection with the rental of real_property within the meaning of sec_1_856-4 of the regulations will be performed by an independent_contractor from whom trust does not derive any income see sec_1_856-4 of the regulations and services that are rendered primarily for the occupant's convenience or are not customarily rendered in connection with the rental of space for occupancy only within the meaning of regulations will be performed by an unrelated third party from which trust does not derive any income and which will qualify as an independent_contractor sec_1_512_b_-1 of the any activities parking income certain projects contain parking facilities that are the partnership or corporate entity that owns the directly or indirectly owned by trust or are master-leased directly or indirectly by a city or developmental authority to trust project in which the parking facility is located is pacility owner lower-tier qrs or partnership has an interest in the facility owner from which it derives parking income facility in each case is managed and operated by an unrelated third party provider of parking services parking service trust directly or indirectly through a the parking a si plr-100390-99 company under a management agreement with the facility owner parking management agreement pursuant to the parking management agreement the facility owner grants the exclusive right to manage and operate the parking facility to parking service company for a renewable one-year term park operation where patrons park their own cars and a parking service company attendant is present only to collect money for_the_use_of the parking spaces each parking facility is a self- parking service company with approval of the facility owner is also permitted to provide ancillary services such as valet parking pay telephones and vending machines the ancillary services have been represented as being those usually and customarily provided in parking facilities located in or immediately adjacent to properties of a similar class to project in the relevant geographic market in which the particular project is located services are made available at service company does so through a third-party contractor unrelated to trust that will qualify as contractor and pursuant to an agreement between parking service company and the particular independent_contractor neither trust nor the facility owner directly or indirectly is any of these contractual arrangements a party or an agent of any party to the extent these ancillary a parking facility parking or a beneficiary of an independent to with respect to each project in which there is a parking structure or lot operated by parking service company tenants and their employees or customers do not have access to alternative parking located within a reasonable distance parking facility was built as project specifically to provide parking for tenants and their employees and customers open to the public parking spaces are not set_aside for the general_public substantially_all of the parking spaces at each location are used by tenants and their employees or customers although each parking facility is an integral component of the the the parking management agreement reserves to the facility the number of monthly parking spaces will be owner the right to allocate parking spaces to tenants users or other occupants of the project has the right to set_aside parking spaces for monthly permit users determined by the facility owner in its sole discretion parking service company is further obligated to assist the facility owner in satisfying the off-site parking needs of tenants reserved basis for their employees or customers employees or customers of a project may rent parking spaces on a a particular tenant are entitled to the facility owner also tenants of although the its ols plr-100390-99 the exclusive use of a specified number of spaces they have no claim to any particular assigned spaces management oversight by the facility owner under the iv right to consult with parking service i right to terminate the arrangement in the event parking management agreement is limited to the following rights parking service company defaults in the performance of any provision under the parking management agreement to establish rates to be charged by users designate parking spaces for allocation to tenants and for monthly parking company concerning the garage operation including the right to request additional services and operating budget which is prepared by parking service company and sets forth estimated revenues and operating_expenses parking management agreement generally assigns responsibility for structural maintenance and repair to the facility owner and responsibility for cleaning payment of utilities repainting stall markings snow removal and the ordinary repair of parking equipment and other non-structural items to parking service company v right to approve iii right to ii right the parking service company handles the administrative operating_expenses are paid from a paperwork associated with monthly billing and receipt of parking income disbursement account funded by approved by the facility owner after payment of operating_expenses parking service company remits the balance to the facility owner as compensation_for managing and operating the parking facility parking service company receives a basic fee equal to a fixed amount per annum plus an incentive fee equal to a percentage of net operating surplus in excess of a designated amount and pursuant to a budget pre- in connection with each parking facility trust makes the following representations a b c substantially_all of the parking spaces at each parking facility are used by tenants and their employees or customers the self-park operation is usual and customary in the geographic area where the parking facility is located all services relating to the provision of parking spaces in the parking facilities to tenants their employees customers and guests as well as to the general_public will be performed by parking service company ofs plr-100390-99 d e g h parking service company qualifies as an independent_contractor from whom trust does not derive or receive any income any and all activities and ancillary services rendered to parking patrons or provided for their benefit by parking service company or any other independent_contractor are usually and customarily provided in parking facilities located in or immediately adjacent to properties of class to project in the relevant geographic market in which the particular project is located a similar all parking facility attendants are employed directly or indirectly by parking service company and not by trust or the facility owner parking service company compensation under the parking management agreement will be commensurate with the fees charged to manage and operate similar parking facilities in the relevant geographic markets in which the parking facilities are located and each parking management agreement is negotiated on an arm's length basis income attributable to the performance of management oversight and structural maintenance and repair by the facility owner as described above will not constitute impermissible_tenant_service_income as defined in sec_856 of the code trolley cart concession income trust indirectly receives license fees from concessions granted to third party merchants to sell merchandise at kiosks or from trolley or push carts located in retail projects these concessions are granted under temporary license agreements in which designated floor space and movable trolley carts or mobile retail units which belong to the project owner are licensed to third-party merchants is assigned designated floor space in an identified area of the mall schedule that accompanies the temporary license agreement the designated floor space typically ranges in area from approximately to square feet the designated floor space is identified ina each concession the license fees under these temporary license agreements consist of iii license fees based on a fixed percentage of gross_sales in a mobile retail unit if applicable a minimum license fee iv additional a start-up fee ii i a plr-100390-99 excess of a designated breakpoint based on the actual sales_price of all merchandise sold and v miscellaneous charges in connection with the license arrangement trust makes the following representations a b the license fees are not based on the net_income of the licensee the for this purpose the license fee in accordance with sec_856 of the code portion of the license fee attributable to the mobile rental unit for the taxable_year does not exceed percent of the total license fee for the taxable_year attributable to both the real and personal_property leased in connection with such license attributable to personal_property for the taxable_year is the amount that bears the same ratio to the total license fee for the taxable_year as the average of the adjusted bases of the personal_property at the beginning and at the end of the taxable_year bears to the average of the aggregate adjusted bases of both the real_property ie designated floor space the beginning of such taxable_year and the personal_property at the law _and analysts sec_856 of the code provides that at least a reit's gross_income must be derived from among percent of other sources rents_from_real_property sec_856 of the code provides that rents from i rents from interests_in_real_property real_property include subject_to the exclusions in sec_856 charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and attributable to personal_property which is leased under or in connection with rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the the lease iii rent ii sec_1_856-4 of the income_tax regulations provides that rents_from_real_property means the gross amounts received in general and subject_to certain exceptions the term 25s -- plr-100390-99 for_the_use_of reit or the right to use real_property of the sec_1_856-4 of the regulations provides that rents_from_real_property includes charges for certain services that are customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated tenants will be considered customary if market in which the building is located tenants in buildings of a similar class are customarily provided with the service examples of customary services provided in many geographic market areas include the furnishing of water heat light and air conditioning the cleaning of windows public entrances exits and lobbies the performance of general maintenance and janitorial and cleaning services the collection of trash and the furnishing of laundry equipment guard services parking facilities and swimming pools a service furnished to in the geographic sec_856 of the code excludes from the section sec_856 definition of rents_from_real_property any impermissible_tenant_service_income as defined in d a provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property d b provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts section sec_856 c i of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income in discussing the relaxing of restrictions on a reit's ability to furnish services to its tenants without the use of independent_contractor the conference committee report stated an the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered plr-100390-99 the to fail to qualify as rents_from_real_property within the meaning of sec_856 conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor conferees intend that income from the rental of parking facilities properly would be considered to be rents from realproperty and not merely income from services in such circumstances if services are performed by an independent_contractor the conferees intend on the other hand nevertheless the h_r rep vol c b no 99th cong 2d sess ii-220 additionally sec_856 c ii excludes from the sec_1_512_b_-1 of the regulations if received by an organization described in definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 sec_511 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rent from real_property generally services are considered the supplying of maid service for payments for ofs plr-100390-99 under sec_1_856-3 of the regulations a reit that is a tr0- for purposes of partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share the interest of partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of the character of the various assets in the hands sec_856 of the code sec_856 a with respect to the management fees received by trust co- tenant for services performed at mall trust represents that the services performed by trust co-tenant for mall will be usual and customary services that are ordinarily expected of geographic area in which mall is located and are not services rendered for the convenience of the tenants under the standard set forth in services performed by trust co-tenant will fall within the exception contained in c ii of the code and will not prevent trust's share of amounts derived from mall from qualifying as rents_from_real_property under sec_856 sec_1_512_b_-1 of the regulations sec_856 accordingly the a lessor in the for purposes of sec_856 of the code trust will be deemed to real_property of or the right to use the amount of the management fee apportioned to receive its proportionate share of income from mall similar to the accounting for a partnership's allocable share under sec_1_856-3 of the regulations based on trust co-tenant's undivided_interest in mall subject_to certain exceptions sec_1_856-4 defines the term rents_from_real_property to mean the gross amounts received for_the_use_of gross amounts are generally not reduced for items such as management fees trust indirectly through trust co-tenant' sec_50 percent interest will already be reflected in trust's share of rents_from_real_property because trust indirectly will have a significant_ownership_interest in mall by reason of trust co-tenant' sec_50 percent interest this share of the management fee to trust will not be treated as disregarded for purposes of the management fee that is apportioned to the third-party co-tenant is considered non-qualifying income under prevent trust co-tenant' sec_50 percent share of otherwise qualifying amounts from mall from qualifying as rents_from_real_property under sec_856 a separate item_of_gross_income and will be sec_856 of the code the amount of of the code but does not a reit with respect to parking income received directly or indirectly by trust trust has represented that all of the services relating to the provision of parking spaces in the parking facilities to tenants their employees customers and guests as well as general_public will be performed by parking service company to the trust 5k plr-100390-99 vii has also represented that parking service company is an independent_contractor from whom trust directly or indirectly does not derive any income and that a self-park operation is usual and customary in the geographic area where the parking facilities are located income attributable to the performance of management oversight and structural maintenance and repair by the facility owner as described above will not constitute impermissible_tenant_service_income as defined in sec_856 of the code in collecting the parking revenues and remitting them to the facility owner net of its fees and operating_expenses parking service company as an independent_contractor is functioning as the revenues to the facility owner under these circumstances therefore neither trust nor facility owner will be treated as directly or indirectly deriving or receiving income from parking service company received by facility owner pursuant to the parking management agreement described above will qualify as rents_from_real_property for purposes of accordingly trust's allocable share of amounts a conduit for delivering sec_856 of the code with respect to the license fees received directly or trust represents that it will treat income from the rental indirectly by trust from trolley cart concessions at retail projects trust directly or indirectly owns the mobile retail unit that is leased along with the floor space to the third-party tenant of the designated floor space and personal_property leased in connection with the trolley cart concessions as required by sec_856 of the code otherwise qualifying_income derived from the trolley cart concessions under these circumstances constitutes rents_from_real_property under sec_856 accordingly trust's allocable portion of accordingly based on the facts submitted and representations made we rule as follows holdings management fees received by trust co-tenant for rendering usual and customary management services in connection with mall which is owned by trust co-tenant and third- party co-tenant as tenants in common will be disregarded in applying the gross_income tests of code to the extent of trust co-tenant' sec_50 percent undivided_interest sec_856 of the otherwise qualifying_income derived by trust directly or indirectly from the parking facilities at projects under the described parking management agreement between the facility owner and parking service company will qualify as rents_from_real_property under sec_856 code subject_to any allocation under sec_1_856-3 of the of the plr-100390-99 regulations if the project is held by a partnership in which trust has an indirect capital interest license fee income derived by trust directly or indirectly from the temporary license agreements described above with respect to trolley cart concessions if otherwise qualifying will qualify as rents_from_real_property under sec_856 subject_to allocation under sec_1_856-3 of the regulations if the project is held by a partnership in which trust has an indirect capital interest and provided that the portion of the license fee attributable to the mobile retail unit does not exceed percent of the total license fees attributable to both the real_property the designated floor space and the mobile retail unit as measured in accordance with sec_856 d except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether any direct subsidiary or indirect subsidiary will qualify as a reit subsidiary or whether trust qualifies as a reit under sec_856 of the code this ruling is directed only to the taxpayer who requested it of the code provides that this ruling may not be sec_6110 used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by lhhice om ks tunel alice m bennett chief branch enclosures copy of this letter copy of sec_6110 purposes
